DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  the word “comprises” in line 1 should be replaced with --comprising--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear if the recitation of “at least one solution inlet” in line 9 regards the previously recited structure of “a main chamber having at least one solution inlet” as recited in line 3.  For the purpose of examination, the limitation in line 9 is interpreted as --the at least one solution inlet--.
In regard to claim 1, it is unclear if the recitation of “at least one solution outlet” in lines 17-18 regards the previously recited structure of “a main chamber having […] at least one solution outlet” as recited in line 3.  For the purpose of examination, the limitation in lines 17-18 is interpreted as --the at least one solution outlet--.
In regard to claim 1, it is unclear if the recitation of “at least one solution valve” in line 27 regards the previously recited structure of “at least one solution valve” as recited in line 8.  For the purpose of examination, the limitation in line 27 is interpreted as --the at least one solution valve--.
In regard to claim 1, it is unclear if the recitation of “at least one waste valve” in line 28 regards the previously recited structure of “at least one waste valve” as recited in line 17.  For the purpose of examination, the limitation in line 28 is interpreted as --the at least one waste valve--.
In regard to claim 1, it is unclear if the recitation of “at least one sterilizing valve” in line 28 regards the previously recited structure of “at least one sterilizing valve” as recited in lines 24-25.  For the purpose of examination, the limitation in line 28 is interpreted as --the at least one sterilizing valve--.
In regard to claim 1, it is unclear if the recitation of “at least one solution pump” in lines 28-29 regards the previously recited structure of “at least one solution pump” as recited in lines 8-9.  For the purpose of examination, the limitation in lines 28-29 is interpreted as --the at least one solution pump--.
In regard to claim 1, it is unclear if the recitation of “at least one waste pump” in line 29 regards the previously recited structure of “at least one waste pump” as recited in line 17.  For the purpose of examination, the limitation in line 29 is interpreted as --the at least one waste pump--.
Claims 7 and 19 contain the trademark/trade name Triton X-100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the detergent and, accordingly, the identification/description is indefinite.
Regarding claim 13, the phrase "including but not limited to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and is also of indeterminant scope due to the open-ended wording of “but not limited to.”  See MPEP § 2173.05(d).
In regard to claim 15, it is unclear what constitutes “all the parts of the device” as that would include the structures of the controller and the user interface being autoclavable.  Please amend the claim to specifically recite each element which is autoclavable.
In regard to claim 16, it is unclear if the recitation of “at least one medium outlet” in lines 23-24 regards the previously recited structure of “at least one medium outlet” as recited in line 17.  For the purpose of examination, the limitation in lines 23-24 is interpreted as --the at least one medium outlet--.
In regard to claim 16, it is unclear if the recitation of “at least one medium valve” in lines 31-32 regards the previously recited structure of “at least one medium valve” as recited in line 14.  For the purpose of examination, the limitation in lines 31-32 is interpreted as --the at least one medium valve--.
In regard to claim 16, it is unclear if the recitation of “at least one waste valve” in line 32 regards the previously recited structure of “at least one waste valve” as recited in line 23.  For the purpose of examination, the limitation in line 32 is interpreted as --the at least one waste valve--.
In regard to claim 16, it is unclear if the recitation of “at least one sterilizing valve” in line 32 regards the previously recited structure of “at least one sterilizing valve” as recited in line 30.  For the purpose of examination, the limitation in line 32 is interpreted as --the at least one sterilizing valve--.
In regard to claim 16, it is unclear if the recitation of “at least one medium pump” in line 33 regards the previously recited structure of “at least one medium pump” as recited in lines 14-15.  For the purpose of examination, the limitation in line 33 is interpreted as --the at least one medium pump--.
In regard to claim 16, it is unclear if the recitation of “at least one waste pump” in line 33 regards the previously recited structure of “at least one waste pump” as recited in line 23.  For the purpose of examination, the limitation in line 33 is interpreted as --the at least one waste pump--.
Claim 21 recites the limitation "the a gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 22 recites the limitation "the gas source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 23 introduces the limitation.
Claim 24 recites the limitation "the liquid solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Allowable Subject Matter
Claims 1, 6-11 and 13-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach, suggest, or render obvious the claimed structure of a sterilizing system, a controller and a user interface as recited and in combination with the other claimed structural limitations.  The closest prior art of record was determined to be Anderson et al. (US 5,989,913) and Frangos et al. (US 7,439,057).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774